                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

NATIONSTAR MORTGAGE LLC,                                  *
d/b/a Mr. Cooper                                          *
                                                          *
        Plaintiff,                                        *
                                                          *   Civil Action No. 17-30161-MGM
                 v.                                       *
                                                          *
KIM M. KILMER                                             *
                                                          *
        Defendants.                                       *

                       MEMORANDUM AND ORDER RE: REPORT AND
                          RECOMMENDATION ON PLAINTIFF’S
                       MOTION FOR ENTRY OF DEFAULT JUDGMENT

                                          (Dkt. Nos. 10 and 25)

                                            February 5, 2019

MASTROIANNI, U.S.D.J.

        On November 6, 2017, Plaintiff, Nationstar Mortgage LLC (“Nationstar”), doing business as

Mr. Cooper, filed this action seeking to quiet title and for other relief necessary to facilitate

Nationstar’s foreclosure sale of a property located at 31 Arthur Street, Springfield, MA 01104 (the

“Property”). Nationstar is the servicer of a $109,600 promissory note executed by Defendant, Kim

M. Kilmer, on July 22, 2008 (“Note”) and secured by a mortgage on the Property. The lawful

holder/owner of the Note, Federal National Mortgage Association (“Fannie Mae”), has designated

Nationstar as “attorney-in-fact” for certain purposes related to foreclosure of the Property.

        Defendant, Kim M. Kilmer, did not answer or otherwise respond to the complaint. The

clerk entered a default against Defendant on April 11, 2018, a copy of which was mailed to

Defendant at the address of the Property, her last known residence, and was returned as

undeliverable on May 21, 2018. Plaintiff filed its Motion for Default Judgment on May 2, 2018. The
case was referred to Magistrate Judge Katherine A. Robertson. She held a hearing on October 9,

2018, at which Defendant did not appear. On January 17, 2019, Judge Robertson issued her Report

and Recommendation (“R&R”) advising the court grant Plaintiff’s motion as to the request for

equitable assignment of the mortgage on the Property and deny it, without prejudice, as to the

remaining requests. A copy was mailed to Defendant at the address of the Property. Objections to

the R&R were due on January 31, 2019. No objections were filed.

        The court has reviewed the R&R, as well as Plaintiff’s complaint, original motion, notice of

supplemental authorities, and the supporting affidavit. Noting that no objections have been filed, the

court, upon de novo review, hereby ADOPTS Judge Robertson’s R&R (Dkt. No. 25).

        The court, therefore, ALLOWS Plaintiff’s Motion for Entry of Default Judgment to the

extent is seeks equitable assignment and DENIES the motion, without prejudice, as to the other

relief requested. Plaintiff is directed to file a status report no later than March 8, 2019 advising as to

whether it intends to seek additional relief or whether this case may be closed.

        It is So Ordered.



                                                         _/s/ Mark G. Mastroianni________
                                                         MARK G. MASTROIANNI
                                                         United States District Judge




                                                     2
